Citation Nr: 1758138	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left foot/ankle disorder, to include as secondary to service-connected right Achilles tendonitis.

2. Entitlement to an initial rating in excess of 10 percent for service-connected right Achilles tendonitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to April 1969. This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2015 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a March 2015 decision, the Board remanded the claim of service connection for a foot disability for further development. In January 2016, the Board issued a decision denying entitlement to service connection for a left foot disorder. The Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court). By July 2016 Order, the Court granted the parties joint motion for remand (JMR), vacating the January 2016 Board decision, and remanding the case to the Board for action consistent with the JMR.

Additionally, this matter comes before the Board from an August 2015 rating decision in which the RO granted service connection for right Achilles tendonitis, and assigned an initial 0 percent rating, effective November 14, 2011. By May 2016 rating decision, the RO granted an initial 10 percent rating for right Achilles tendonitis, effective from November 14, 2011. The Veteran continued this appeal for an even higher rating.  

In January 2017, the Board remanded these claims for additional development. It has since been returned to for further appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

First, remand is required regarding the claim for service connection to obtain an adequate examination opinion.  When a medical examiner states no conclusion can be reached without resorting to speculation, it must be clear that the examiner has considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The physician must clearly identify precisely what facts cannot be determined.  Jones, 23 Vet. App. at 390. Furthermore, the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not of a particular examiner. Jones, 23 Vet. App. at 390.  

A March 2017 VA examiner was requested to determine whether there was a current left foot diagnosis, to include pes planus and if not, the examiner was to address the January 2012 VA examiner's reference to a current bilateral foot condition. The examiner found that the left foot did not have any chronic findings, disability, or symptoms or abnormality upon examination. The examiner explained that per his current clinical findings and review of x-rays, there was no diagnosis of a left foot condition, to include pes planus. Further, the examiner explained that he could not comment without mere speculation as to the meaning of the prior examiner's 2012 finding of "bilateral foot conditions" because the 2012 examination was in disagreement with the current exam findings and history. The Board finds that this is an inadequate opinion under Jones, as it is unclear if the examiner reviewed the findings of the 2012 VA examination report to see if there were foot conditions at the time of the report.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).

Second, regarding the service-connected right Achilles tendonitis, the Board remanded the claim for a new VA examination in order to address requirements for orthopedic examinations.  See Correia v. McDonald, 28 Vet. App. 158 (2016). VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the Board expressly requested that the examiner provide range of motion findings in active and passive motion and in weight bearing and non weight bearing, if possible.  A Court or Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that). The Board is obligated by law to ensure that the RO complies with its directives. Stegall, 11 Vet. App. at 271. The Board finds that the March 2017 examination reports did not comply with the remand directives.  Thus, remand is required to obtain a new examination that provides the necessary findings or explains why these findings are not necessary.

Third, the Board finds remand is required to obtain private treatment records. It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2017). In his April 2016 VA examination, the Veteran indicated that he did not seek treatment from orthopedics, but he does follow-up with his primary care physician, Dr. S.S. who has offered pain medications for his conditions. These records are of interest as they could include information regarding additional diagnoses regarding his feet. An attempt to secure these records should be made on remand, as records might disclose pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records to include treatment by his primary care physician, Dr. SS. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left foot/ankle disorder. If an examination cannot be conducted, an opinion alone may be obtained. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

a) The examiner must determine if there is a current left foot/ankle diagnosis, to include pes planus. 

b) The examiner must review the January 2012 VA examination report findings, to include the reference to a current bilateral foot condition. The examiner must provide an opinion if the findings contained with the report support such a determination of a current foot disorder at that time. 

b) If there are any left foot/ankle diagnoses, provide an opinion whether it is at least as likely as not (a 50 percent or greater disability) that each diagnosed left foot/ankle disorder had onset in, or is otherwise etiologically related to, active service.

c) For each diagnosed left foot/ankle diagnosis, provide an opinion whether it is at least as likely as not (a 50 percent or greater disability) that each diagnosed left foot/ankle disorder was caused or aggravated by the service-connected right Achilles tendonitis.  

d) If pes planus is diagnosed, provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that it was aggravated by active service.
The examiner must specifically address the following: 1) lay statements of record indicating continuity of symptoms and 2) the VA examinations and opinions from January 2012, April 2015, April 2016, May 2016, and March 2017. 
3. After any additional records are associated with the claims file, obtain a VA examination to evaluate the Veteran's service-connected right Achilles tendonitis. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The current disability benefits questionnaire must be utilized. In addition, the examiner must provide findings of pain and range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right foot/ankle joint and left foot/ankle joints. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




